DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
It is recommended Applicant provide more features on how the images are processed to determine at least one characteristic of the desired item (similar to claims 7, 14 and 20) which are positively performed by a processor and amend them into the independent claims in order overcome the rejection under 35 USC 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-6, 9-12 and 13-18 
Further, claim 5 recites “which the one or more identity markings” in line 6 and “at least one of the following… one or more identity markings” in line 2. It is unclear if the specifics of the identity markings are limiting because there could be a scenario in the method which the one or more characteristics do not include one or more identify markings. Claim 6 is rejected for similar reasons, because the ‘one or more condition metrics’ in line 2 would not necessarily exist. Claim 9 is also rejected for similar reasons because the ‘at least one identity marking’ do not necessarily have to exist as the one or more characteristics. The same goes for the ‘one or more pre-conditions’ in claim 10, the ‘one or more cost metrics’ recited in claim 11 and the ‘one or more condition metrics’ found in claim 12.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 1-20 are directed to identifying an item using one or more characteristics of the item, generating a transfer protocol (agreement) for said item and communicating the transfer protocol, which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.

Step 1 – Statutory Categories

Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 1 recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 

identifying said item in an internal private online marketplace of the enterprise/institution using one or more characteristics of said item; 
generating a transfer protocol for said item between the source subsidiary and the entity comprising one or more pre-conditions of at least one of the enterprise/institution, the entity, or the source subsidiary; and 
communicating the transfer protocol to at least one of the source subsidiary, the entity, or the enterprise/institution.

The claim features in italics above as drafted, under its broadest reasonable interpretation, are mental processes and/or certain methods of organizing human activity performed by generic computer components. That is, other than reciting “an internal private online marketplace,” nothing in the claim element precludes the step from practically being performed in the mind or a method of organized human activity. For example, but for the “internal private online marketplace” language, “identifying said item … of the enterprise/institution using one or more characteristics of said item” and “generating a transfer protocol for said item between the source subsidiary and the entity comprising one or more pre-conditions of at least one of the enterprise/institution, the entity, or the source subsidiary” in the context of this claim encompasses mental processes. If the claim limitations, under its broadest reasonable interpretation, covers steps which could be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Further, “communicating the transfer protocol to at least one of the source subsidiary, the entity, or the enterprise/institution” in the context of this claim encompasses certain methods of organizing human activity. If the claim limitations, under its broadest reasonable interpretation, covers steps which could be fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – an internal private online marketplace.  The internal private online marketplace is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it 
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
an internal private online marketplace;
memory;
at least one database; and
at least one processor.
 As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in ¶¶ 0092, 0093 and 0106 of United States Patent Application Publication No. 2014/0067603 A1 to Okoro et al. (“Okoro”), the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0083999 A1 to Bhardwaj et al. (“Bhardwaj”) in view of United States Patent Application Publication No. 2014/0067603 A1 to Okoro et al. (“Okoro”).
As per claims 1 and 19, the claimed subject matter that is met by Bhardwaj includes:
a computer-implemented method to facilitate a transfer of an item from a source subsidiary of an enterprise/institution to an entity, the method comprising (Bhardwaj: ¶ 0029):
identifying said item in an internal private online marketplace of the enterprise/institution using one or more characteristics of said item (Bhardwaj: ¶¶ 0029, 0042 and 0046); 
generating a transfer protocol for said item between the source subsidiary and the entity comprising one or more pre-conditions of at least one of the enterprise/institution, the entity, or the source subsidiary (Bhardwaj: ¶ 0040); and 
communicating to at least one of the source subsidiary, the entity, or the enterprise/institution (Bhardwaj: ¶ 0040).
Bhardwaj fails to specifically teach communicating the transfer protocol to at least one of the source subsidiary, the entity, or the enterprise/institution. The Examiner provides Okoro to teach and disclose this claimed feature.
The claimed subject matter that is met by Okoro includes:
communicating the transfer protocol to at least one of the source subsidiary, the entity, or the enterprise/institution (Okoro: ¶¶ 0040)



As per claim 13, the claimed subject matter that is met by Bhardwaj includes:
a system for an internal private online marketplace of an enterprise/institution, the system comprising (Bhardwaj: ¶ 0029): 
a query module, stored in memory, configured to identify within at least one database an item or a system/subsystem comprising the item possessed by a source subsidiary of the enterprise/institution, using one or more characteristics entered by a user representing a destination subsidiary of the enterprise/institution (Bhardwaj: ¶ 0044); 
a notification module, stored in memory, configured to provide notifications from one or more modules of the system to at least one of the source subsidiary, the destination subsidiary, or the enterprise/institution (Bhardwaj: ¶¶ 0039 and 0049); 

a user-authorization module, stored in memory, configured to provide the user with one or more levels of authorization within the system, in which a level of authorization comprises at least access to the at least one database, or access to one or more tasks of at least one other module of the system (Bhardwaj: ¶ 0033); 
a component identification module, stored in memory, configured to access at least one of a pre-trained convolutional neural network, a pre-trained support vector machine, an optical character recognition system, or a pre-trained semantic segmentation which processes one or more images of a desired item or of a system/subsystem comprising the desired item to identify the one or more characteristics of the desired item or of the system/subsystem to be used as search criteria input to the query module (Bhardwaj: ¶¶ 0029, 0042 and 0046); 
a transfer protocol module, stored in memory, configured to generate a transfer protocol comprising the one or more pre-conditions provided by at least one of the enterprise/institution, the source subsidiary, or the destination subsidiary (Bhardwaj: ¶ 0040); and 
at least one processor that hosts the system of the internal private online marketplace comprising at least a set of modules, the set comprising at least one of the query module, the notification module, the transfer protocol module, the user-interface module, the user-authorization module, the administration module, the component identification module, the 
Bhardwaj fails to specifically teach an administration module, stored in memory, configured to provide options within the system of the internal private online marketplace; in which the options comprise at least one of user privileges, a help resource, or accessing the at least one database, in which the at least one database comprises entries of at least one of images, listings, image processing steps, one or more pre-conditions, addresses of subsidiaries or other entities, contact information, and/or updates, and one or more characteristics of items or of systems/subsystems available in the internal private online marketplace; a preferences module, stored in memory, configured to provide an agent representing at least one of the source subsidiary, the enterprise/institution, or the destination subsidiary with one or more preferences available within the system, in which the one or more preferences comprise language selection, technological thesauri, communication modes, or source subsidiary selection; and a negotiations module, stored in memory, configured to facilitate an exchange of proposals for the item or for the system/subsystem comprising the item between a first agent representing the source subsidiary and a second agent representing the destination subsidiary, in which the exchange is terminated when the transfer protocol is attained between the first and the second agents or when the exchange of proposals has reached a preset maximum number of iterations. The Examiner provides Okoro to teach and disclose this claimed feature.
The claimed subject matter that is met by Okoro includes:
a system for an internal private online marketplace of an enterprise/institution, the system comprising (Okoro: ¶ 0046 and Fig. 2): 

a notification module, stored in memory, configured to provide notifications from one or more modules of the system to at least one of the source subsidiary, the destination subsidiary, or the enterprise/institution (Okoro: ¶ 0055 and Fig. 2, 206); 
a user-interface module, stored in memory, configured to provide to the user with one or more interactive functions within the system comprising at least a graphical user-interface (Okoro: ¶ 0050 and Fig. 2, 208); 
a user-authorization module, stored in memory, configured to provide the user with one or more levels of authorization within the system, in which a level of authorization comprises at least access to the at least one database, or access to one or more tasks of at least one other module of the system (Okoro: ¶ 0047 and Fig. 2, 202); 
an administration module, stored in memory, configured to provide options within the system of the internal private online marketplace; in which the options comprise at least one of user privileges, a help resource, or accessing the at least one database, in which the at least one database comprises entries of at least one of images, listings, image processing steps, one or more pre-conditions, addresses of subsidiaries or other entities, contact information, and/or updates, and one or more characteristics of items or of systems/subsystems available in the internal private online marketplace (Okoro: ¶ 0046 and Fig. 2, 220); 

a transfer protocol module, stored in memory, configured to generate a transfer protocol comprising the one or more pre-conditions provided by at least one of the enterprise/institution, the source subsidiary, or the destination subsidiary (Okoro: ¶ 0046 and Fig. 2, 218); 
a negotiations module, stored in memory, configured to facilitate an exchange of proposals for the item or for the system/subsystem comprising the item between a first agent representing the source subsidiary and a second agent representing the destination subsidiary, in which the exchange is terminated when the transfer protocol is attained between the first and the second agents or when the exchange of proposals has reached a preset maximum number of iterations (Okoro: ¶ 0056 and Fig. 2, 212); and 
at least one processor that hosts the system of the internal private online marketplace comprising at least a set of modules, the set comprising at least one of the query module, the notification module, the transfer protocol module, the user-interface module, the user-authorization module, the administration module, the component identification module, the preferences module, or the negotiations module, in which the at least one processor executes at least one module of the set (Okoro: ¶¶ 0091 and 0095).


As per claim 2, the claimed subject matter that is met by Bhardwaj and Okoro includes:
in which at least one of the one or more characteristics is stored in a database (Bhardwaj: ¶¶ 0041 and 0052).
The motivation for combining the teachings of Bhardwaj and Okoro are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 3, the claimed subject matter that is met by Bhardwaj and Okoro includes:
in which the identifying of said item comprises a user, representing the entity, querying the database using the one or more characteristics as search criteria (Bhardwaj: ¶¶ 0029, 0044 and 0046).
The motivation for combining the teachings of Bhardwaj and Okoro are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 4, the claimed subject matter that is met by Bhardwaj and Okoro includes:

The motivation for combining the teachings of Bhardwaj and Okoro are discussed in the rejection of claim 1, and are incorporated herein.
As per claims 5 and 15, the claimed subject matter that is met by Bhardwaj and Okoro includes:
in which the one or more characteristics comprise at least one of the following: one or more constituents of said item, a function of said item, one or more identity markings, a quantity of said item, one or more condition metrics, a location of said item, one or more images of said item, a date of first use, a date of last use, a size or dimension, and one or more cost metrics; and in which the one or more identity markings comprise at least one of a SKU, an OEM information, a manufacturer's identification or logo, an operational range, a model number, or an IMEI (Bhardwaj: ¶ 0148).
The motivation for combining the teachings of Bhardwaj and Okoro are discussed in the rejection of claims 1 and 13, and are incorporated herein.
As per claim 7, the claimed subject matter that is met by Bhardwaj and Okoro includes:
in which the identifying of said item comprises: receiving one or more images containing a desired item; processing the one or more images to determine at least one characteristic of the one or more characteristics of the desired item; and providing the at least one characteristic in a query of the internal private online marketplace and/or comparing said one or more images, or portions thereof, with stored images, or portions thereof, from a database 
The motivation for combining the teachings of Bhardwaj and Okoro are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 8, the claimed subject matter that is met by Bhardwaj and Okoro includes:
in which the one or more pre-conditions of the transfer protocol between the source subsidiary and the entity comprise at least one of an ownership re-assignment of said item, a transfer of responsibility for said item, a budgetary transfer of said item, a purchase of said item, an identification as to an internal entity responsible for the relocation transfer, an identification as to the internal entity responsible for the one or more cost metrics, an identification as to the internal entity responsible for the transfer of said item to the second internal marketplace, an identification as to the internal entity responsible for the transfer to a non-profit entity, or an identification as to the internal entity responsible for the budgetary transfer; in which the entity is a destination subsidiary of the enterprise/institution; and in which the internal entity is at least one of the source subsidiary, the destination subsidiary, or the enterprise/institution (Bhardwaj: ¶¶ 0040 and 0042).
The motivation for combining the teachings of Bhardwaj and Okoro are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 9, the claimed subject matter that is met by Bhardwaj and Okoro includes:
in which said item is a constituent of a system/subsystem or is attached thereto; in which the one or more characteristics comprise at least one of a function of the system/subsystem, one or more images of said item or of the system/subsystem, a date of first 
The motivation for combining the teachings of Bhardwaj and Okoro are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 10, the claimed subject matter that is met by Bhardwaj and Okoro includes:
in which the entity is a destination subsidiary of the enterprise/institution; and in which the one or more pre-conditions of the transfer protocol between the source subsidiary and the destination subsidiary comprise at least one of an ownership re-assignment of the system/subsystem, a transfer of responsibility for the system/subsystem, a budgetary transfer of the system/subsystem, a purchase of the system/subsystem, an identification as to an internal entity responsible for the relocation transfer, an identification as to the internal entity responsible for the one or more cost metrics, an identification as to the internal entity responsible for the transfer of the system/subsystem to the second internal marketplace, an identification as to the internal entity responsible for the transfer to a non-profit entity, or an identification as to the internal entity responsible for the budgetary transfer, in which the internal entity is at least one of the source subsidiary, the destination subsidiary, or the enterprise/institution (Bhardwaj: ¶¶ 0040 and 0042).

As per claims 11 and 16, the claimed subject matter that is met by Bhardwaj and Okoro includes:
in which the one or more cost metrics comprise a cost for a given quantity of the system/subsystem that satisfies the one or more condition metrics, a cost for administrative actions, or a cost associated with a relocation transfer (Bhardwaj: ¶¶ 0040 and 0053 and Okoro: ¶ 0047).  
The motivation for combining the teachings of Bhardwaj and Okoro are discussed in the rejection of claims 1 and 13, and are incorporated herein.
As per claim 14, the claimed subject matter that is met by Bhardwaj and Okoro includes:
in which the component identification module is further configured to perform a comparison of each image of the one or more images, or portions thereof, of the desired item or of the system/subsystem with one or more database images, or portions thereof, of entries of items or of systems/subsystems available in the internal private online marketplace to identify one or more most probable matches therebetween, in which the comparison comprises cross-correlations (Bhardwaj: ¶¶ 0029 and 0046).
The motivation for combining the teachings of Bhardwaj and Okoro are discussed in the rejection of claim 13, and are incorporated herein.
As per claim 18, the claimed subject matter that is met by Bhardwaj and Okoro includes:
in which the one or more pre-conditions of the transfer protocol comprise at least one of a relocation transfer of the item or of the system/subsystem from the source subsidiary to the destination subsidiary, a transfer of the item or of the system/subsystem to an external 
The motivation for combining the teachings of Bhardwaj and Okoro are discussed in the rejection of claim 13, and are incorporated herein.

Claims 6, 12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj in view of Okoro as applied in claims 1, 13 and 19, and further in view of United States Patent Application Publication No. 2018/0357656 A1 to Courtot (“Courtot”).
As per claim 6, Bhardwaj and Okoro fail to specifically teach one or more condition metrics are operability, legacy, spare, defective, unused, outmoded, in which operability comprises one of non-operable, partially operable, or fully operable. The Examiner provides Courtot to teach and disclose this claimed feature.

one or more condition metrics are operability, legacy, spare, defective, unused, outmoded, in which operability comprises one of non-operable, partially operable, or fully operable (Courtot: Fig. 6).
Bhardwaj and Okoro teaches systems and methods for selling items in an online marketplace. Courtot teaches a comparable system and method for selling items in an online marketplace that was improved in the same way as the claimed invention. Courtot offers the embodiment of one or more condition metrics are operability, legacy, spare, defective, unused, outmoded, in which operability comprises one of non-operable, partially operable, or fully operable. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the condition metric as disclosed by Courtot to the condition metrics as taught by Bhardwaj and Okoro for the predicted result of improved systems and methods for selling items in an online marketplace. No additional findings are seen to be necessary. 
As per claim 12, the claimed subject matter that is met by Bhardwaj, Okoro and Courtot includes:
in which the one or more condition metrics comprise defunct, defective, outmoded, spare, legacy, unused, or an operability of said item, an operability of one or more constituents of said item, or an operability of the system/subsystem or portions thereof containing said item; in which the operability comprises one of non-operable, partially operable, or fully operable (Courtot: Fig. 6).

As per claim 17, the claimed subject matter that is met by Bhardwaj, Okoro and Courtot includes:
in which the one or more condition metrics comprise a level of operability of the item or of the system/subsystem comprising the item, legacy, spare, unused, defective, or outmoded, in which the level of operability comprises non-operable, partially operable, or fully operable (Courtot: Fig. 6).
The motivation for combining the teachings of Bhardwaj, Okoro and Courtot are discussed in the rejection of claim 13, and are incorporated herein.
As per claim 20, the claimed subject matter that is met by Bhardwaj, Okoro and Courtot includes:
in which the one or more characteristics of said item or the system/subsystem comprise at least one of the following: one or more constituents of said item or the system/subsystem, a function of said item or the system/subsystem, one or more identity markings of said item or the system/subsystem, a quantity of said item or the system/subsystem, one or more condition metrics of said item or the system/subsystem, a location of said item or the system/subsystem, one or more images of said item or the system/subsystem, a date of first use of said item or the system/subsystem, a date of last use of said item or the system/subsystem, a size or dimension of said item or the system/subsystem, and one or more cost metrics of said item or the system/subsystem; in which the one or more identity markings comprise at least one of a SKU, an OEM information, a manufacturer's identification or logo, an operational range, a model 
The motivation for combining the teachings of Bhardwaj, Okoro and Courtot are discussed in the rejection of claim 19, and are incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627